Both plaintiffs and defendants have filed applications for rehearing in this case.
The only error that we find in our original opinion and decree consists of a miscalculation as to the price of 18,884 feet of timber at $5 per thousand feet, for which judgment is rendered in favor of plaintiffs in the sum of $944.20, when manifestly the amount which plaintiffs are entitled to recover is $94.42.
It is therefore ordered that both applications for rehearing be overruled; that our former decree be amended and corrected by substituting therein the figures $94.42 in lieu of the figures $944.20; and, as thus amended and corrected, that said decree stand as the final judgment of this court. *Page 235